Citation Nr: 0109792	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression and post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an eating disorder.

4.  Entitlement to service connection for degenerative joint 
disease of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied service connection for 
residuals of a right ankle sprain, for an acquired 
psychiatric disorder to include depression and PTSD, for an 
eating disorder and for degenerative joint disease of both 
knees.  The Board addresses the issues pertaining to an 
acquired psychiatric disorder to include depression and PTSD, 
an eating disorder and degenerative joint disease of both 
knees in the REMAND portion of this decision.  The record 
shows that the veteran initiated but did not timely perfect 
an appeal of an RO decision denying service connection for a 
disorder of the second metatarsal head of the right foot, and 
denying a compensable rating for service-connected residuals 
of a nasal fracture.  Therefore, these issues are not on 
appeal before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the appeal issue pertaining to 
service connection for residuals of a right ankle sprain.

2.  The evidence does not demonstrate a causal link between a 
current right ankle disorder and the veteran's period of 
active service.


CONCLUSION OF LAW

The veteran does not have a current right ankle disorder 
which was incurred or aggravated by service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for residuals of a right 
ankle sprain because he incurred the disorder during service.

Procedurally, the appeal on this issue is developed fully and 
ready for Board adjudication.  The RO has verified the 
veteran's period of service; there is no issue as to the 
substantial completeness of the veteran's application for VA 
benefits; the veteran has undergone VA examination pursuant 
to the application; the RO has requested and associated with 
the claims file all available service and postservice medical 
records pertinent to this appeal, other records, if any, 
which the veteran identified as pertinent to the claim and 
Social Security Administration disability records; VA is 
unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000) (VCAA).

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  VCAA; 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Generally, service 
connection requires the following:  medical evidence of a 
current disability; medical, or in appropriate cases, lay 
evidence of an in-service disorder, and; medical evidence of 
a causal connection or nexus between the in-service and the 
current disorders.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also is available under several other 
analyses.  If a chronic disorder is shown in service or 
during an applicable presumptive period, subsequent 
manifestations of the same disorder at a later time, however 
remote, may be service connected unless clearly attributable 
to an intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  Id.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
Under any of these analyses, when the evidence supports the 
claim or is in relative equipoise the veteran prevails.  
However, service connection is not appropriate where the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).

In this case, the veteran's service medical records (SMRs) 
reveal that during active service the veteran sustained a 
grade II - III right ankle sprain for which he received 
treatment from October 1980 to February 1981.  Examination 
following treatment disclosed a normal right ankle in 
February 1981, at which time the veteran returned to normal 
duty.  The December 1981 separation physical examination 
report includes normal clinical evaluations of the veteran's 
feet, lower extremities and musculoskeletal system.  Reports 
of additional physical examinations in March 1982 and 
February 1984, apparently related to the veteran's reserve 
service, include the same findings.

The record includes no medical evidence of a right ankle 
disorder for at least 10 years following the veteran's 
service.  The earliest postservice medical evidence of record 
pertaining to the veteran's right foot is a VA domiciliary 
hospitalization report from October 1989 to August 1990 which 
notes surgery for hyperkeratosis of the feet.  
Contemporaneous examination disclosed no musculoskeletal 
right foot abnormality and X-rays were normal.  VA medical 
records note the veteran's report of recurrent right ankle 
symptomatology in the mid-1990s and a June 1999 X-ray 
disclosed arthritic changes.  A VA podiatrist who treated the 
veteran stated in July 1999 that the veteran's grade II - III 
sprain in service "may very well have been a precursor to 
the symptoms and arthritic changes he now experiences.  [The 
veteran's] obesity may have also influenced arthritic changes 
in the ankle joint as well."  (VA treatment records disclose 
that the veteran is 72" tall and that over two years his 
weight dropped from about 430 lbs. to slightly more than 360 
lbs. in June 1999.)  A VA physician who reviewed the medical 
evidence and examined the veteran in October 1999 confirmed 
the diagnosis for right foot degenerative joint disease.  But 
the physician expressly opined that it was not at least as 
likely as not that the veteran's in-service right ankle 
injury was causally linked to a current right ankle disorder.  
In support of this conclusion, the examiner reasoned that his 
review of the SMRs showed that the veteran's right ankle 
injury had healed completely after appropriate in-service 
treatment; that current right ankle degenerative joint 
disease included a part of the ankle that had not been 
injured during service, and; that the veteran's severe 
obesity constituted a likely cause of a current right ankle 
disorder.

The Board finds that evidence presented in this case does not 
support a grant of service connection for the veteran's right 
ankle disorder.  The only record evidence pertaining to the 
etiology of a current disorder is provided by the VA 
podiatrist, the VA physician and the veteran himself.  Review 
of the doctors' opinions discloses no essential conflict.  
Although the podiatrist acknowledged a possibility of a 
causal relationship between a current right ankle disorder 
and the veteran's service, his statement, especially 
considered in light of his qualifying comment about the 
veteran's extreme obesity, clearly constitutes no more than 
speculation on the etiology of a right ankle disorder.  See 
Lee v. Brown, 10 Vet. App. 336, 339 (1997); Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Therefore, the Board finds that 
this statement does not provide evidence of a causal nexus 
required for service connection.  The Board further finds 
that the opinion of the physician who acknowledged a 
possibility but denied the probability of a causal nexus, to 
be clear, well-reasoned and consistent with the evidence of 
record.  Finally, because the veteran is a lay person, his 
own statements and opinions cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  In consideration 
of the foregoing, the Board finds no competent medical 
evidence establishing a link between the veteran's right 
ankle disorder and active service, that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for residuals of a right ankle sprain and 
that the benefit of the doubt rule is inapplicable.  See 
VCAA; 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a right ankle sprain is 
denied.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claims of entitlement to service connection for acquired 
psychiatric disorder to include depression and PTSD, an 
eating disorder and degenerative joint disease of both knees, 
all of which the veteran avers were incurred or aggravated in 
service.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See VCAA.  This 
statute redefines VA responsibilities with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also eliminates the 
concept of a well-grounded claim and supersedes a United 
States Court of Appeals for Veterans Claims decision which 
had precluded VA from assisting in the development of a claim 
which was not well grounded.  See Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order).  The 
new provisions require VA to make reasonable efforts to 
assist a veteran to obtain evidence necessary to substantiate 
the claim, to make reasonable efforts to obtain records 
relevant to the claim and to provide a medical examination or 
obtain a medical opinion necessary to decide the claim.  Id.  
The VCAA is applicable to all claims filed on or after the 
date of its enactment and to claims filed before the date of 
enactment but not finally adjudicated by that date.  VCCA at 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

A REMAND in this case is required for compliance with the 
notice and duty to assist provisions of the VCAA.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Regarding the veteran's claim pertaining to an acquired 
psychiatric disorder, including but not limited to 
depression, PTSD and an eating disorder, the Board notes that 
the record includes an August 1999 letter from one of the 
veteran's treating psychiatrists who suggested areas for 
additional factual development pertinent to adjudication of 
this matter.  The psychiatrist stated that the in-service 
history of substance abuse provided by the veteran might have 
masked one or more psychiatric disorders incurred or 
aggravated in service.  The claims file is replete with the 
veteran's statements to the effect that he was subjected to 
substantial in-service disciplinary action as a result of his 
substance abuse.  However, no evidence of in-service 
substance abuse or of related disciplinary action, including 
service personnel records which might confirm these 
assertions, is associated with the claims file.  Accordingly, 
the Board finds that before it can consider this issue on 
appeal the RO first must attempt to obtain additional 
evidence to establish the veracity of the veteran's reported 
history.  The psychiatrist further suggests that the veteran 
undergo psychiatric examination in light of the additional 
evidence.

The Board similarly finds that the veteran should be provided 
with a VA examination pertaining to his bilateral knee 
disorder claim, also to determine whether it is at least as 
likely as not that this disorder was incurred or aggravated 
in service.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO must attempt to locate, obtain 
and associate with the claims file 
service personnel and other service 
department records which may substantiate 
the veteran's claimed in-service 
disciplinary action pertaining to 
substance abuse.

3.  The Board must ask the veteran to 
provide a statement describing the in-
service stressors which he believes to 
have been related to his claimed PTSD.

4.  The RO must then arrange for VA 
examinations of the veteran's mental 
status and his knees by appropriate 
physicians.  The purpose of the 
examinations is to determine whether the 
veteran has a current mental disorder 
(including but not limited to depression, 
PTSD or an eating disorder) and/or a 
bilateral knee disorder and, if so, 
whether it is at least as likely as not 
that these disorders are causally related 
to a disorder noted in service, or are 
otherwise causally related to service, 
including whether they may have been 
previously existing disorders which were 
worsened by service beyond the normal 
course of the disorder.  Each examiner 
must conduct all indicated studies.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  The examiners should 
record pertinent medical complaints, 
symptoms, and clinical findings and 
provide a medical rationale for all 
conclusions.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include depression and PTSD, an eating disorder 
and degenerative joint disease of both knees.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



